Citation Nr: 1757316	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Veteran, in Phoenix, Arizona, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's PTSD had its onset in or is otherwise related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.


II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Claims of service connection for PTSD require a medical diagnosis conforming to the requirements of 38 C.F.R. § 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f?); see also 38 C.F.R. § 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In claims with stressors based on personal assault, evidence from various sources may be used to corroborate the stressor, including evidence of behavioral changes following the claimed assault. 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (stating that medical opinion evidence can be used to corroborate the claimed stressor in personal assault cases).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for PTSD have been met.  

The Board finds that the probative, competent evidence of record demonstrates a current diagnosis of PTSD.  02/09/2017, CAPRI; see also 07/09/2012 (Legacy), CAPRI, pp. 137-44 (diagnosis of PTSD following psychological assessment).  
The Board acknowledges the October 2013 VA examiner's opinion that the Veteran does not satisfy the criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  However, the Board assigns the examiner's opinion little probative weight due to internal contradictions; for example, the examiner found no exposure to a traumatic event, but also that the Veteran persistently re-experiences the traumatic event.  10/04/2013, VA Examination.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether there exists a current disability.  

In February 2017, the Veteran testified that he was the victim of a sexual assault while in service.  He further stated that he dealt with the military sexual trauma (MST) by overconsuming alcohol, and was subject to numerous non-judicial punishments for alcohol-related incidents such as drinking alcohol in his barracks and being intoxicated while at work.  He also testified that soon after the MST, he became short-tempered and violent.  The Veteran asserts that he stopped drinking in 2004 and sought mental health treatment soon thereafter.  02/03/2017, Hearing Transcript; 05/28/2014, Form 9; 02/09/2017, Medical-Government.  Throughout the course of his mental health treatment, the Veteran consistently reported experiencing a sexual assault while in service and abusing alcohol as a coping mechanism.  See 07/09/2012 (Legacy), CAPRI.  The Board finds the Veteran's statements in this regard to be competent and credible.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran experienced a sexual assault while in service.  

The Veteran's mental health treatment records repeatedly indicate that PTSD is due to sexual trauma in service.  See 07/09/2012 (Legacy), CAPRI.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's PTSD had its onset in or is otherwise related to his period of active service.  See 38 C.F.R. §§ 3.303(a), 3.304(f?).  


ORDER

Service connection for PTSD is granted.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


